Citation Nr: 0012524	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-10 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of right 
ankle strain, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two April 1998 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which continued a 30 percent disability 
rating for residuals of right ankle strain and which denied 
service connection for left ankle tendonitis.  The Board 
addresses the service connection issue in the REMAND portion 
of this decision.

The Board notes that in a July 1998 written statement the 
veteran appears to have raised a claim of entitlement to 
service connection to a back disorder including as secondary 
to his service-connected right ankle disorder.  The Board 
refers this matter back to the RO for appropriate action.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected residuals of right ankle 
strain are manifested by marked limitation of right ankle 
motion with pain, instability, disturbed gait substantial X-
ray findings and additional functional loss due to pain.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for residuals of 
right ankle strain have been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.71a, 
Diagnostic Codes 5262, 5271 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a higher 
evaluation for his service-connected residuals of right ankle 
strain because the disorder is more disabling than 
contemplated by the current 30 percent rating.

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because 
an allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), the Board finds that the veteran's claim for an 
increased rating based upon an alleged increase in the 
severity of his service-connected disability is well 
grounded.  Once a claimant presents a well-grounded claim the 
VA has a duty to assist the claimant to develop facts 
pertinent to the claim.  Id.  In this case the Board finds 
that the pertinent facts have been developed properly and 
that all evidence necessary for equitable resolution of the 
issue on appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1999).  If 
two evaluations are potentially applicable the higher 
evaluation is appropriate provided symptomatology more 
closely approximates criteria required for the higher rating.  
38 C.F.R. § 4.7.  A disability may require reratings in 
accordance with changes in a veteran's condition.  Therefore, 
determination of the severity of a current impairment 
requires the VA to consider a disability in the context of 
the entire recorded history, although the current level of 
disability is of primary concern.  38 C.F.R. § 4.1; Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

A disability of the musculoskeletal system is primarily a 
damage- or infection-caused inability of a body part to move 
with normal excursion, strength, speed, coordination and 
endurance.  A ratings examination must fully describe 
anatomical damage and functional loss in each of these areas.  
A functional loss may result from absence of a bone, joint, 
muscle or associated structure, or to a deformity, adhesion, 
defective innervation or other pathology, or it may be due to 
pain, provided claimed pain is supported by evidence of 
pathology and visible behavior of the claimant while 
undertaking the motion.  Weakness is as effective an 
indicator of disability as limitation of motion and a body 
part which becomes painful on use is seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  In addition to applying schedular 
criteria, VA may consider granting a higher rating when the 
veteran is rated under a code that contemplates limitation of 
motion and additional functional loss due to pain or weakness 
is demonstrated.  DeLuca v. Brown, 8 Vet. App. 202, 206-207 
(1995).

The RO granted service connection for residuals of right 
ankle strain in May 1991 at a noncompensable rating pursuant 
to Diagnostic Code (DC) 5271.  Pursuant to an October 1995 
Board decision the RO increased the disability rating to 30 
percent pursuant to the same DC, 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca v. Brown, above.  Under 38 C.F.R. § 4.71, DC 5271, 
pertaining to limited ankle motion, a 20 percent disability 
rating is warranted for marked limitation of motion and a 10 
percent disability rating is warranted for moderate 
limitation of motion.

Since the Board's October 1995 decision, additional VA 
hospitalization, treatment and examination records have been 
associated with the claims file.  An examination of the 
veteran's right ankle during hospitalization from April to 
May 1997 disclosed a mild decrease in right ankle range of 
motion.  Records of the veteran's hospitalization from May to 
September 1997 include X-ray reports showing some deformity 
and irregularity at the inferior margin of the medial 
malleolus of the right tibia and an area of sclerosis in the 
distal third diaphysis of the right tibia.  The radiologist 
noted that there had been little change in the veteran's 
right ankle since his examination in February 1993.  
Treatment records from January 1998 confirm right ankle 
tenderness, no obvious instability and almost full range of 
motion with pain at extremes of movement.  During a March 
1998 joints examination the veteran reported that his right 
ankle often gave out and locked up, and that it was 
constantly painful, weak, stiff, and increasingly easily 
fatigued.  The examining physician noted that the veteran 
used a brace to maintain right ankle stability and that he 
demonstrated a disturbed gait as a result of his right ankle 
disorder.  Objective findings included passive range of 
motion of 0 degrees of dorsiflexion and 20 degrees of plantar 
flexion, active range of motion of 0 degrees of both 
dorsiflexion and plantar flexion with pain throughout the 
entire range of motion.  The examiner diagnosed degenerative 
joint disease of the right ankle.  Contemporaneous right 
ankle X-rays disclosed a spur at the tip of the medial 
malleolus with slight medial overdevelopment, a small 
ossicular density medial to the medial malleolus, a sclerotic 
area occupying the lateral two-thirds shaft of the tibia 
extending into the lateral cortex in a triangular shape about 
10 cm. above the ankle joint.

In the Board's judgment, the totality of the medical evidence 
fails to demonstrate that the veteran's right ankle disorder 
warrants a disability rating in excess of the current 20 
percent under DC 5271, the highest evaluation available under 
that DC.  However, the Board finds that the evidence suggests 
substantial deterioration of the veteran's right ankle in 
addition to diminished range of motion, thereby supporting a 
higher evaluation under other criteria.  Under 38 C.F.R. 
§ 4.71a, DC 5262, a tibia and fibula impairment consisting of 
nonunion with loose motion and requiring a brace is to be 
rated at 40 percent.  Malunion of the tibia and fibula with 
marked knee or ankle disability is to be rated at 30 percent, 
20 percent for moderate knee or ankle disability, and 10 
percent for slight knee or ankle disability.  Although there 
is no evidence of loose motion, there are objective findings 
of marked limitation of right ankle motion with pain, 
instability, disturbed gait and substantial X-ray findings 
sufficient to warrant a 30 percent rating under this DC.

As noted in its October 1995 decision, the Board recognizes 
that there are situations in which application of other 
regulatory provisions is warranted to evaluate functional 
loss due to pain, weakened movement, excess fatigability, 
incoordination, or pain on movement of a veteran's joints 
when an applicable DC does not contemplate these factors.  
See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1999); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board observes that there 
is evidence of increasing right ankle pain and resulting 
additional functional loss in this case such that the Board 
finds that the demonstrated symptomatology more nearly 
approximates that of nonunion of the tibia and fibula with 
loose motion, requiring a brace as contemplated by DC 5262.  
Accordingly, the Board concludes that with application of the 
provisions of 38 C.F.R. § 4.40, a 40 percent disability 
evaluation is warranted in this case.  See 38 C.F.R. §§ 4.3, 
4.7 (1999).  The Board finds further there are no other 
applicable DCs under which a higher rating is available.

The Board notes that this decision is based solely upon 
provisions of the VA rating schedule.  The Board finds that 
the record does not establish that schedular criteria are 
inadequate to evaluate the veteran's disability.  There is no 
showing that the disability under consideration has caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization so as to render the 
schedular standards inadequate and to warrant assignment of 
an extra-schedular evaluation.  In fact, the 40 percent 
disability evaluation granted pursuant to this decision 
recognizes that the veteran has a substantial right ankle 
disability and considers the work restrictions occasioned by 
his ankle disorder as noted in the record.  Thus, in the 
absence of an exceptional or unusual disability picture, the 
Board finds that that remand for compliance with the 
procedures for assignment of an extra-schedular evaluation is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 40 percent evaluation for residuals of right 
ankle strain is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

The Board notes that review of the claims file discloses that 
the RO has not fully responded to an issue raised by the 
veteran.

In a December 1997 written statement the veteran submitted a 
claim of entitlement to service connection for left ankle 
tendonitis secondary to his service-connected right ankle 
disorder.  The RO denied the claim in April 1998.  In July 
1998 the veteran submitted a written statement to the RO on a 
VA Form 9 complaining of pain from a left ankle disorder 
which the veteran attributed to his service-connected right 
ankle disorder.  The Board construes the veteran's July 1998 
statement as a timely filed Notice of Disagreement (NOD).  
See 38 C.F.R. § 20.201 (1999).  Review of the claims file 
does not disclose that the RO provided the veteran with the 
required Statement of the Case (SOC) in response to the NOD.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (1999).

When the Board determines that additional evidence or 
clarification of evidence, or correction of a procedural 
defect is essential for appellate review, the Board must 
remand the matter to the agency of original jurisdiction.  38 
C.F.R. § 19.9 (1999); Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) (Board determination that RO failure to issue 
an SOC in response to a veteran's NOD contesting a rating 
decision is a procedural defect requiring remand to the RO).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law.  Accordingly, this case is 
REMANDED for the following action:

The RO should provide the veteran with a 
SOC addressing all evidence pertaining to 
the claim of entitlement to service 
connection for a left ankle disorder and 
with information regarding the 
appropriate time period within which to 
submit a substantive appeal.  If the 
veteran files a timely substantive 
appeal, the RO should process the case 
and return it to the Board in compliance 
with the applicable procedures regarding 
processing appeals.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



